Case 6:19-cv-00378-JDK-JDL Document 21 Filed 02/02/21 Page 1 of 2 PageID #: 408




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

PAUL DEWAYNE THIBODEAUX,                   §
                                           §
     Petitioner,                           §
                                           §
v.                                         §       Case No. 6:19-cv-378-JDK-JDL
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
     Respondent.                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Paul Dewayne Thibodeaux, an inmate confined within the Texas

 Department of Criminal Justice, proceeding pro se, filed this federal petition for a

 writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition was referred to

 United States Magistrate Judge, the Honorable John D. Love, for findings of fact,

 conclusions of law, and recommendations for disposition.

       Respondent answered the petition and argued that the statute of limitations

 has expired. Docket No. 14. Petitioner did not respond. On December 14, 2020,

 Judge Love issued a Report and Recommendation recommending that the Court

 dismiss the petition with prejudice as barred by the statute of limitations. Docket

 No. 20. Judge Love also recommended that a certificate of appealability be denied.

 A copy of this Report was mailed to Petitioner.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court



                                           1
Case 6:19-cv-00378-JDK-JDL Document 21 Filed 02/02/21 Page 2 of 2 PageID #: 409




 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days). Here, Petitioner has not objected. The

 Court therefore reviews the Magistrate Judge’s findings for clear error or abuse of

 discretion and reviews the legal conclusions to determine whether they are contrary

 to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are

 filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to

 law”).

          Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 20) as the findings of this Court. This

 petition for habeas corpus is hereby DENIED and this action is DISMISSED WITH

 PREJUDICE as barred by the statute of limitations.             The Court DENIES a

 certificate of appealability.

              So ORDERED and SIGNED this 2nd day of February, 2021.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                            2
